FILED: FEBRUARY 14, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
DAVID J. HUNNICUTT
and LAWRENCE B. GEORGE,
Petitioners,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
Respondent.
(SC S49177)
	En Banc
	On petition to review ballot title.
	Submitted on the record February 1, 2002.
	David J. Hunnicutt, Tigard, argued the cause and filed the
petition for himself and petitioner George.
	Janet A. Metcalf, Assistant Attorney General, Salem, filed
the answering memorandum for respondent.  With her on the
answering memorandum were Hardy Myers, Attorney General, and
Michael D. Reynolds, Solicitor General.
	PER CURIAM
	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(11).
	PER CURIAM
	In this ballot title review proceeding, petitioners
challenge various aspects of the Attorney General's certified
ballot title for a proposed initiative measure, which the
Secretary of State has denominated as Initiative Petition 150
(2002).  We review the Attorney General's certified ballot title
to determine whether it substantially complies with the
requirements of ORS 250.035(2)(a) to (d).  See ORS 250.085(5)
(setting out standard of review).
	We have considered petitioners' arguments and conclude
that they are not well taken.  Accordingly, we certify to the
Secretary of State the following ballot title for the proposed
measure:

AMENDS CONSTITUTION:  NO COMPENSATION
TO 
PROPERTY OWNERS FOR HEALTH, SAFETY,
ENVIRONMENTAL LAWS, REGULATIONS
UNLESS RIGHT PRE-DATED 2000
		RESULT OF "YES" VOTE:  "Yes" vote provides that
property owners are not entitled to compensation due to
government laws, regulations protecting health, safety,
environment, unless right existed before 2000.
		RESULT OF "NO" VOTE:  "No" vote rejects proposal
providing property owners are not entitled to
compensation due to laws, regulations protecting
health, safety, environment, unless right existed
before 2000.
		SUMMARY:  Amends constitution.  Provides that
property owners are not entitled to compensation due to
adoption, application, enforcement of laws, regulations
enacted to protect public health, safety, or
environment.  Laws, regulations enacted to protect
environment include those:  protecting water, air
quality, fish, wildlife, preserving farm, forestland,
controlling urban sprawl, or promoting community
livability.  Does not affect, limit compensation right
under federal constitution or under state constitution
as it existed before 2000.  Before 2000, state
constitution provided for compensation when government
takes private property, but not when property value
only reduced.  2000 measure provided for compensation
when some regulations reduce value.  That measure was
challenged in court; when ballot title prepared,
challenge not resolved.  This proposal would limit 2000
measure's effect by exempting health, safety,
environmental laws, regulations.

	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(11).